Name: Council Directive 76/399/EEC of 6 April 1976 making a fifth amendment to the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  food technology;  consumption;  foodstuff
 Date Published: 1976-04-26

 Avis juridique important|31976L0399Council Directive 76/399/EEC of 6 April 1976 making a fifth amendment to the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption Official Journal L 108 , 26/04/1976 P. 0019 - 0020 Finnish special edition: Chapter 13 Volume 4 P. 0229 Greek special edition: Chapter 03 Volume 15 P. 0044 Swedish special edition: Chapter 13 Volume 4 P. 0229 Spanish special edition: Chapter 13 Volume 5 P. 0003 Portuguese special edition Chapter 13 Volume 5 P. 0003 COUNCIL DIRECTIVE of 6 April 1976 making a fifth amendment to the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (76/399/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (3), as last amended by Directive 70/358/EEC (4), lays down a common list of colouring matters; Whereas since the adoption of that Directive there have been significant developments in methods for the toxicological investigation of food additives and in particular in the evaluation and interpretation of biological and chemical information; Whereas, in the light of present-day requirements regarding the safety in use of colouring matters, certain colouring matters should no longer be permitted for use in foodstuffs; Whereas the prohibition so required should be given effect under conditions which ensure the protection of public health, while avoiding as far as possible all disruption of a technological and economic nature, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Annexes I and III to the Directive of 23 October 1962 are amended as follows: The following colouring matters are deleted as from 1 January 1977: >PIC FILE= "T9000943"> E 103 Chrysoine S, E 105 Fast yellow AB, E 111 Orange GGN, E 121 Orchil, orcein, E 125 Scarlet GN, E 126 Ponceau 6 R, E 130 Anthraquinone blue (solanthrene blue RS), E 152 Black 7984, E 181 Burnt umber. 2. The marketing of foodstuffs containing one or more of the colouring matters listed in paragraph 1 shall be prohibited as from 1 January 1978. (1)OJ No L 79, 5.4.1976, p. 46. (2)OJ No C 50, 4.3.1976, p. 8. (3)OJ No 115, 11.11.1962, p. 2645/62. (4)OJ No L 157, 18.7.1970, p. 36. Article 2 Member States which are authorized to prohibit, until 31 December 1975, the use in foodstuffs of one or more of the colouring matters listed in Article 1 (1) may maintain this prohibition beyond that date. Article 3 Member States shall take all measures necessary to comply with this Directive on the dates fixed in Article 1 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 6 April 1976. For the Council The President J. HAMILIUS